Citation Nr: 1235295	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-48 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss first manifested itself many years after service; it is not attributable to his period of military service.

2.  The Veteran's tinnitus is not attributable to his period of military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty in the United States Navy from January 1955 to March 1966.  A review of his personnel records reflects that he served as a commissaryman (CS) as his primary specialty for his period of service after basic training.  He attained the rank of E-5 within his specialty at one time.  A commissaryman's primary duty was as a cook.  

The Veteran's personnel records also show that he served onboard the USS Leyte (CVS-32 ) from April 1955 to February 1957 and onboard the USS Boston (CAG-1) from approximately May 1959 to May 1961.  He further served onboard the USS Long Beach (CGN-9) from May 1961 until approximately December 1963.

The Veteran submitted his initial claim for service connection for bilateral hearing loss and tinnitus in April 2009.  He claimed that he had bilateral hearing loss and tinnitus as a result of exposure to acoustic trauma while serving onboard the several ships.  He stated that he was assigned to gun crews for different types of heavy weapons on the ships and was exposed to noise from the firing of such weapons.  He reported that he was assigned to the gun crews as his general quarters station.  The Veteran said he had no post-military noise exposure.  He also said he had not received any post-military treatment.

The Veteran's service treatment records (STRs) are negative for evidence of complaints of or treatment for hearing loss or tinnitus.  The Veteran's medical history from his enlistment examination did not reflect any problems with hearing loss or tinnitus.  The Veteran's enlistment physical examination of January 1955 shows that his hearing was tested by the whispered voice test with 15/15 results.  The other physical examinations of record are a reenlistment examination from November 1958, an extension of enlistment examination from October 1964, and a separation examination from March 1966.  The Veteran's hearing was tested by way of the whispered and spoken voice tests in 1958 with the results recorded as 15/15.  The same results were obtained, for both tests, in 1964.  The Veteran's March 1966 separation examination recorded 15/15 results for the whispered voice test.

The Veteran was afforded a VA audiology examination in November 2009.  The examiner recorded a history of service noise exposure from the Veteran serving as a "gunner's mate" and noise during training exercises.  He also said the Veteran had an occupational history of noise from working on an automobile assembly line and that the Veteran denied recreational noise exposure.  The examiner further noted that the Veteran reported having a stroke in 1999 and a brain concussion in 2006.  The Veteran reported an onset of tinnitus during the same time frame as his military service.

The results of audiometric testing were as follows:  




HERTZ


Nov. 2009
500
1000
2000
3000
4000
RIGHT
30
40
50
55
60
LEFT
30
30
45
60
60

The audiogram listed speech recognition scores of 88 percent for the right ear and 84 percent for the left ear.  The examiner said the results of testing revealed a mild to moderately severe degree of sloping sensorineural hearing loss bilaterally.  

The examiner said it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to military service.  The examiner noted that the whispered voice test was used on discharge and that such an examination was not a valid examination for measuring hearing loss.  He also said that the Veteran's MOS (military occupational specialty) may have exposed him to some degree of high risk noise but how often and to what degree was speculation at best.

The examiner said the Veteran had a significant history of occupational noise exposure from working on an assembly line.  He said the Veteran also had a medical history of a stroke that could affect hearing.  He opined that, based on the data provided, the Veteran's hearing loss was more likely a reflection of a long-standing condition whose severity had progressed over time from exposure to civilian occupation noise, medical problems, as well as the effects of aging.  

The Veteran's claim for service connection remained denied.  He perfected his appeal in December 2009.  He maintained that his noise exposure from his service in gun crews was the cause of his hearing loss and tinnitus.

The Board remanded the case for additional development in January 2012.  The Board noted that the prior VA examiner had relied on a history of post-service noise exposure from the Veteran's employment.  The examiner had also referred to the Veteran having had a stroke and that this could affect the Veteran's hearing.  A new examination was requested.

The Board also sought the Veteran's records from the Social Security Administration (SSA).  Evidence of record in January 2012 included only two VA treatment entries.  One was a social worker entry from February 1995.  The Veteran was noted to have completed a VA alcohol rehabilitation program at the time.  The entry further noted that the Veteran had been in receipt of SSA disability benefits for the previous two years.  The disabilities involved were sarcoidosis and alcoholism.  The Board noted the lack of post-service medical records associated with this case, and asked that the SSA records be obtained.

The agency of original jurisdiction (AOJ) attempted to obtain the Veteran's SSA records.  The SSA provided a reply in February 2012 that the Veteran's records had been destroyed.  The Veteran was advised by the AOJ that his SSA records could not be obtained in April 2012.  He was provided further information regarding the negative reply from SSA in a supplemental statement of the case (SSOC) issued in August 2012.

The AOJ asked the Veteran to provide information regarding any treatment he had received for his claimed hearing loss and tinnitus in January 2012.  He did not respond to the letter.

The Veteran was afforded a VA audiology examination in May 2012.  The examiner noted that she had reviewed the claims folder.  She referenced the examinations in the STRs and the use of the whispered voice test in service.  

The results of audiometric testing were as follows:  




HERTZ


May 2012
500
1000
2000
3000
4000
RIGHT
40
40
50
60
65
LEFT
454
40
45
65
60

The audiogram listed speech recognition scores of 84 percent for the right ear and 88 percent for the left ear.  The examiner said the results of testing revealed a sensorineural hearing loss bilaterally.  

The examiner provided an opinion that it was less likely as not that the Veteran's bilateral sensorineural hearing loss was related to his service.  She said the Veteran reported noise exposure in service as a result of serving as a "gunner's mate" for two years and as a cook from 1957 to 1966.  The examiner said the Veteran's first MOS may have exposed him to some degree of high risk noise but how often and to what degree was speculation.  

The examiner stated that the Veteran had significant post-military noise exposure as he worked on an automobile assembly line, worked in a warehouse, a bakery and as a cab driver.  She also noted that the Veteran reported recreational noise exposure from hunting with a shotgun.  She also said the Veteran reported having two strokes in 1996 and head trauma from a motor vehicle accident (MVA) in 2006.  

The examiner said the Veteran reported that his hearing loss began 20 years earlier.  She said the Veteran did not "time lock" his onset of hearing loss to service.  The examiner said that there was not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss could develop much later in life, long after cessation of the noise exposure.  She added that available anatomical and physiologic evidence suggested that delayed post exposure noise-induced hearing loss was not likely.  She added that the Veteran stated that his hearing loss began around 1992 and this was nearly 27 years after service.  

In regard to the Veteran's claimed tinnitus, the examiner said the Veteran reported constant bilateral tinnitus that had its onset approximately 5 years earlier.  She did not relate the tinnitus as a symptom associated with the Veteran's hearing loss.  The examiner said it was less likely than not that the Veteran's tinnitus was caused by or was a result of the Veteran's military service.  She stated the Veteran did not time lock the onset of his tinnitus to his military service.  She referenced his report of an onset only 5 years earlier.  She said this was 42 years after service.  The examiner said the STRs were negative for mention of tinnitus.  

The AOJ also developed VA medical treatment records for the Veteran from January 1995 to August 2012.  The records were included in Virtual VA.  The records reflect that the Veteran was seen for a cerebral vascular accident several times in 1996.  However, there are no entries that record any complaints involving hearing loss or tinnitus associated with those entries or any later treatment entries.

The records also show that the Veteran was involved in a MVA in 2006.  As before, the treatment records from that time, and to 2012, do not reflect any complaints of hearing loss or tinnitus.  The only medical evidence of record that addresses the two issues is from the Veteran's two VA examinations.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Court has issued several opinions that are helpful in evaluating the Veteran's claim.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Finally, in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service. 

Hearing Loss

The evidence shows the Veteran meets the requirements for establishing a hearing loss disability under 38 C.F.R. § 3.385.  There is no evidence of record to establish that the hearing loss was manifest at all within the first year after service.  This is not contended by the Veteran and is not shown by the objective medical evidence of record.

In fact, the first claim of hearing loss was in April 2009, some 43 years after service.  The first objective evidence of a hearing loss is from the Veteran's initial VA examination in November 2009.  That examiner found that the Veteran's hearing loss was more likely than not related to post-service noise exposure in the form of civilian occupational noise exposure, medical problems and the effects of aging.  The examiner noted that the Veteran's hearing was tested by whispered voice in service and that such test was not valid.  However, the examiner considered the evidence of record and determined that the Veteran's hearing loss was not attributable to his noise exposure in service.  

The second VA examiner also reviewed the claims folder and noted the same limited hearing test results in the STRs, namely by whispered voice.  She recorded the same history of noise exposure in service but noted a slightly different history of post-service noise exposure.  In that regard, she also noted the assembly line work, but also included other occupations that included noise exposure.  The examiner further noted that the Veteran now reported recreational noise exposure from hunting with a shotgun.  More importantly, for whatever reason, the Veteran was noted to report his onset of hearing loss in 1992.  The Veteran was informed of this finding by the examiner in the SSOC that was issued in August 2012.  He has not challenged the statement from the examiner.  

The Veteran is competent to say that he experienced problems with his hearing in and soon after service that has continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay evidence can be sufficient to establish diagnosis of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The question in this case does not involve a diagnosis.  Bilateral hearing loss has been diagnosed by the VA examiners.  The question is whether the currently diagnosed hearing loss is related to the Veteran's military service.  

In this case, there is no mention of complaints of hearing loss in service.  It is not noted by way of the Veteran's several physical examinations during service, even allowing for the whispered voice and spoken voice tests.  It was not observed by any examiner in service.  The 1995 to 2012 VA records document treatment provided to the Veteran for a significant number of issues with extensive listings of his various medical problems.  There is no mention of hearing loss as a past or current problem at any time.  

The Veteran's noise exposure in service is conceded and was considered by the VA examiners.  However, neither examiner found that the Veteran's current hearing loss was related to such noise exposure.  The Veteran apparently did not seek any treatment or evaluation for hearing loss at any time after service as he reported with his claim in 2009.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)  The Veteran elected not to provide any additional evidence in support of his claim other than his own statements.  As noted above, the Board also finds it significant that he did not assert that he had sought evaluation before 2009.

The only evidence in favor of the Veteran's claim is his lay statements.  The VA medical examiners have provided a full review of the records and reasoned opinions that are against the claim of service connection for hearing loss.  The Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for bilateral hearing loss is denied.

Tinnitus

As with the Veteran's claimed hearing loss, he is competent to provide lay evidence of symptoms of the disorder.  See Charles, Layno, Davidson, supra.  The Veteran's STRs are negative for complaints or treatment for tinnitus.  Further, the VA treatment records are also negative for any report of tinnitus from 1995 to 2012 aside from the Veteran's two VA audiology examinations in regard to his claim for benefits.

Although the Veteran said he related the onset of his tinnitus to his military service at the time of his VA examination in November 2009, he later said he had a 5-year history of tinnitus at the time of his examination in May 2012.  Both VA examiners stated it was less likely as not that the Veteran's claimed tinnitus was related to his acknowledged noise exposure in service.  

The only evidence in favor of the Veteran's claim is his lay statements.  The VA medical examiners have provided a full review of the records and reasoned opinions that are against the claim of service connection for tinnitus.  The Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for tinnitus is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection for hearing loss or tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in April 2009.  The RO wrote to him that same month.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The RO informed the Veteran on the types of evidence he could submit that would support his claim for service connection.  The letter included the notice elements required by Dingess for how VA determines disability ratings and effective dates.

The Veteran responded in April 2009.  He stated that, with what he had done in service, he should receive a VA examination.  

The Veteran's claim was denied, without having an examination, in May 2009.  He submitted his notice of disagreement (NOD) in June 2009.  He argued that he should receive an examination to assess his claim.

The Veteran was afforded a VA examination in November 2009.  His claim remained denied and he was issued a statement of the case (SOC) that explained the basis for the continued denial of his claim in November 2009.

In January 2012, the Board remanded the case for additional development.  The AOJ wrote to the Veteran in January 2012 and requested specific information from him to assist in the development of his claim.  He did not respond to the letter.

The AOJ also wrote to the Veteran in April 2012 to advise him of the efforts made to locate his SSA records and that a negative reply from SSA was received.  

Additional development was undertaken.  The AOJ re-adjudicated the claim in August 2012.  The claim remained denied.  The Veteran was issued a SSOC that addressed the evidence added to the record and the reasons for why the claim remained denied.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset he demonstrated actual knowledge of what was required to establish service connection for his claimed hearing loss and tinnitus as evidenced by his statements as he claimed noise exposure during service as the basis for his claimed disabilities.  He continued to assert his theory throughout his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence developed included the Veteran's STRs and service personnel records.  His SSA records were reported by that agency as destroyed.  The Veteran did not identify any source of private treatment and VA treatment records were obtained and associated with the claims folder.  The Veteran was afforded two VA examinations in this case.  The Veteran elected not to have a hearing.  

The Board notes that the Court also held in Barr that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board determined that the examination of November 2009 was lacking because the examiner referred to post-service noise exposure not otherwise noted in the record.  The examiner also cited to medical conditions that were not documented in the record except by way of two VA outpatient entries.  The Board remanded the case for additional development of records.

On remand, extensive VA medical records were obtained that did provide full documentation on the Veteran's stroke and MVA.  The May 2012 VA examiner had the benefit of review of the treatment entries.  Further, the examiner also took a history of noise exposure from the Veteran wherein he repeated his post-service noise exposure from work on an assembly line--the same as at the time of his November 2009 examination.  The Veteran provided additional evidence of post-service noise exposure.  The examiner reviewed the evidence of record, to include the STRs, the Veteran's statements, and evidence from the VA examinations.  She provided a negative opinion in regard to the Veteran's bilateral hearing loss and tinnitus and the rationale for her opinion.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


